OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on April 1, 1964, under the name of Marshall Stanley Goldman. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm in part and disaffirm in part the report of the Referee to whom the issues were referred for hearing and report. The respondent cross-applies to confirm the report of the Referee in toto.
The Referee found that David M. Kahn, the respondent’s law partner, represented a corporation in which *97Kahn owned a one-third interest, and that the respondent received a mortgage fee in the same transaction. The Referee did not sustain other allegations of misconduct.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the Referee. We further find that respondent failed to disclose his financial interest and took a real estate brokerage fee in a matter in which he did not procure the purchase and attempted to justify said fee by falsely asserting that he was entitled to the commission as a mortgage broker. Accordingly, the petitioner’s motion is denied to the extent that it seeks to disaffirm part of the Referee’s report and is otherwise granted, and the respondent’s cross application to confirm is granted. The respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Damiani, Titone, Mangano and Gibbons, JJ., concur.